
	
		I
		111th CONGRESS
		2d Session
		H. R. 4664
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Kratovil
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  for a one-year moratorium on the sale or foreclosure of property owned by
		  surviving spouses of servicemembers killed in Operation Iraqi Freedom or
		  Operation Enduring Freedom.
	
	
		1.One-year moratorium on sale
			 or foreclosure of property owned by surviving spouses of servicemembers killed
			 in Operation Iraqi Freedom or Operation Enduring Freedom
			(a)MoratoriumSection 303 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e);
				(2)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)Death of
				servicemember
							(1)Sale or
				foreclosureIn the case of the surviving spouse of a
				servicemember described in paragraph (2) who has an obligation described in
				subsection (a), a sale, foreclosure, or seizure of property for a breach of
				such an obligation shall not be valid if made during the one-year period
				beginning on the date of the servicemember’s death except—
								(A)upon a court order
				granted before such sale, foreclosure, or seizure with a return made and
				approved by the court; or
								(B)if made pursuant to an agreement as
				provided in section 107.
								(2)Eligible
				servicemembersA servicemember described in this paragraph is a
				servicemember who dies while serving on active duty in support of Operation
				Iraqi Freedom or Operation Enduring
				Freedom.
							;
				and
				(3)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting after servicemember the
			 following: , or for purposes of subsection (d), the surviving spouse of
			 a servicemember described in paragraph (2) of that subsection,;
			 and
					(B)in paragraph (1), by inserting after
			 servicemember the following: , or for purposes of
			 subsection (d), the surviving spouse of a servicemember described in paragraph
			 (2) of that subsection,.
					(b)Effective
			 dateThe amendments made by
			 subsection (a), shall apply with respect to deaths occurring on or after the
			 date of the enactment of this Act.
			
